Citation Nr: 0716693	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from September 1990 to 
February 1993 and from August 1993 to May 2003.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

At his February 2007 hearing, the veteran and his 
representative argued that the August 2003 VA examination 
should have included a nexus opinion.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4) 
(2006).  The veteran contends that he sustained an injury to 
his back during active military service while lifting a crew 
door of an aircraft in 1996.  In support of his claim, he has 
submitted VA and service medical records as evidence of his 
treatment and documentation of his injury.  Evidence of 
record also shows that the veteran currently has back pain 
and back spasm and was diagnosed with arthritis of the back 
upon the August 2003 VA examination.  The Board finds it 
necessary to obtain a VA medical examination and opinion for 
purposes of determining whether the veteran's current claimed 
back disability is related to his active military service 
injury.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655 
(2006).

The veteran also indicated at his February 2007 hearing that 
he had been treated in the last six months for his back at 
the Bay Pines VA Medical Center.  The record does not contain 
medical records from this VA facility after August 2004.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are constructively part of the record before the 
Secretary and Board, even where they are not actually before 
the adjudicating body.  The claims folder thus clearly 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, all VA outpatient treatment 
records dating from August 2004 to the present should be 
obtained from the Bay Pines, Florida VA facility and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient records dating from 
August 2004 that are not already of 
record should be requested from the Bay 
Pines, Florida VA facility, or any other 
VA treatment facilities where the veteran 
has sought treatment, and associated with 
the claims folder.

2.  After a reasonable time is allowed 
for retrieval of the above named VA 
records, schedule the veteran for an 
examination of his back and spine.  For 
each diagnosis involving the back, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
diagnosed back disability is related to 
the veteran's service, including the 
September 1996 injury described in the 
service medical records and by the 
veteran.  The examiner should review the 
claims file in conjunction with the 
examination and should indicate in the 
examination report that this has been 
accomplished. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




